Mr. Justice Van Orsdel
delivered tbe opinion of tbe Court:
This is not a creditor’s bill to subject tbe property of an absconding debtor to tbe satisfaction of an alleged indebtedness, as in Droop v. Ridenour, 9 App. D. C. 95, tbe case relied *193upon by counsel for appellant. It is an attempt by tbe plaintiff in a pending action in tort for damages to restrain the defendant from selling or disposing of his real estate. A court of equity is without jurisdiction to enjoin such a conveyance by a possible debtor to await the future possibility of a judgment in favor of a creditor whose status, as such, depends upon the outcome of a pending suit. Before such equitable relief in an independent action can be invoked, there must be an existing judgment at law or a fixed and definite claim, which either is or can be made a lien upon the specific property. Griffin v. Nitcher, 57 Me. 270; Brown v. Long, 36 N. C. (1 Ired. Eq.) 190, 36 Am. Dec. 43; Board of Public Works v. Columbia College, 17 Wall. 521, 21 L. ed. 687.
The rule is elementary that a creditor cannot assail as fraudulent' an assignment or transfer of property by a debtor until the debt has been established by a judgment in a court of competent jurisdiction. Scott v. Neely, 140 U. S. 106, 35 L. ed. 358, 11 Sup. Ct. Rep. 712; Cates v. Allen, 149 U. S. 451, 37 L. ed. 804, 13 Sup. Ct. Rep. 883, 977. Much less will the mere probability of such a conveyance by an undetermined debtor sustain an action on the complaint of a possible creditor. The decree is affirmed, with costs. Affirmed.